Citation Nr: 1705675	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck/upper back disability, to include as secondary to service-connected temporomandibular joint (TMJ) disorder.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected TMJ disorder and service-connected disabilities of the right upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Deana M. Adamson, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The March 2010 rating decision denied entitlement to service connection for disabilities of the neck/upper back and the right shoulder, and denied entitlement to a TDIU.

In June 2011, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Winston-Salem RO.  A transcript of this hearing has been associated with the claims file.

In January 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In May 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  The Veteran did not exhibit a neck/upper back disability in service, degenerative joint disease of the neck/upper back was not exhibited in service or within one year after discharge from service, and a neck/upper back disability is not otherwise shown to be associated with his active service or with a service-connected disability.

2.  The Veteran did not exhibit a right shoulder disability in service, degenerative joint disease of the right shoulder was not exhibited in service or within one year after discharge from service, and a right shoulder disability is not otherwise shown to be associated with his active service or with a service-connected disability.

3.  Service-connected disabilities do not preclude the Veteran from securing and following a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a neck/upper back disability, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for establishing service connection for a right shoulder disability, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for a TDIU are not met.  38 C.F.R. §§ 3.340, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in June 2009, August 2009, and September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. § 5103A.  Specifically, all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's available service treatment records, VA medical records, and private medical records.

Not all of the Veteran's post-service medical records are available for review.  Specifically, records from VA medical facilities in Atlanta, New Orleans, and Philadelphia dated in the 1980s were requested, and VA was notified that these records were unavailable.  The reports of unavailability make it reasonably certain that efforts to obtain them would be futile.  The Veteran was provided proper notice of the unavailability of these records in a letter dated in January 2015.  

The RO arranged for the Veteran to undergo VA examinations in connection with his claims in December 2009, March 2012, and November 2015, and VA obtained opinions in June 2015 and November 2015.  The resulting examination reports and opinions are adequate for the purpose of determining entitlement to service connection and a TDIU.  The examination reports and opinions reflect review of the claims file, and the examination reports reflect interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and performed appropriate examinations.  The resulting reports describe the basis for finding no link between the Veteran's claimed disabilities and service and describe the Veteran's impairment due to service-connected disabilities.  For these reasons, the Board concludes that the VA examination reports and etiology opinions of record in this case provide adequate bases for decisions on the Veteran's service connection and TDIU claims.

The Veteran also presented testimony concerning his claims at a June 2011 DRO hearing and a January 2014 Board hearing.  At their respective hearings, the DRO and the undersigned Veterans Law Judge explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claims.  These actions provided opportunities for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran contends that his neck/upper back disability and a right shoulder disability are due to in-service injuries.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'"  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service....  [T]he disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

The probative value of a medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Court has expressly declined to adopt a "treating physician rule," which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

The Veteran's service treatment records reflect that he suffered an injury while playing basketball in March 1974.  Records from this injury reflect that the Veteran fell on his right arm while playing basketball.  He had pain in the wrist and forearm and could not straighten his elbow beyond 90 degrees.  X-rays showed that the wrist and forearm were undisplaced.  The Veteran received treatment of the neck of the radius proximal, which refers to the end of the radial bone (which is in the forearm) that is closer to the elbow (rather than the wrist).  His right arm was placed in a cast.  An April 1974 record lists a diagnosis of small, undisplaced cortical fracture of the right radial head.  

In April 1976, the Veteran sought treatment for another basketball injury.  (The record indicates that this injury had occurred in February.)  He reported that he ran into a wall, striking his right hand with a closed fist.  X-rays appeared to show a healing fracture of the proximal metacarpal of the right fifth finger.  

The Veteran again sought treatment for wrist complaints in June 1976, noting that he had reinjured his wrist while playing softball a few days earlier.  An examination revealed tenderness along the ulnar area of the forearm in the muscles, and the impression was that the Veteran's complaint was muscular.  

Service treatment records also reflect that the Veteran sought treatment for pain in the right metacarpal in September 1977.  It was noted that he had fractured his right fifth metacarpal two years earlier and that there had been no non-union.  Following examination, an impression of possible traumatic arthritis was given.  

Service treatment records also reflect that the Veteran sought treatment in October 1977 after having suffered a trauma to the left side of his jaw 1.5 hours earlier.  It was noted that he had been hit in the jaw while playing football.  He could talk and move his mouth, and there was no swelling.  The assessment was pain in the left side of the jaw, and he was advised to use ice and take Tylenol for pain.  X-rays were also taken at this time, and subsequent treatment records reflect that these x-rays were negative.  

The Veteran again sought treatment in November 1977 because he was still having pain in the left side of his face.  There was tenderness over the left TMJ.  A November 1977 dental consultation noted significant malocclusion and midline deviation in connection with the blow to the L ramus of the mandible, and possible fracture of the left condyle.  Radiographs were inconclusive, and the Veteran was referred to an oral surgeon.  

A February 1979 record reflects that the Veteran sought treatment for pain in the area of the base of the right fifth metacarpal.  X-rays had revealed degenerative changes.  The Veteran was referred to the orthopedic clinic, and a March 1979 record notes that the Veteran had sustained a fracture at the base of his right fifth finger metacarpal in February 1976 but had not sought any medical attention until six weeks later.  

No evidence indicates that the Veteran complained of, or sought treatment for, symptoms associated with his neck/upper back or his right shoulder during service.

Post-service medical evidence includes an October 2002 private medical record that notes the Veteran sought treatment for neck pain of three weeks' duration that was radiating down into his right shoulder and arm.  The Veteran "reports having a MVA [motor vehicle accident] in the 80's.  He was rear-ended, but denies any recent trauma."  He was assessed as having a cervical strain and radiculopathy.

A May 2003 private medical record notes that the Veteran reported "that he has been having severe pain in his mid-thoracic area on his back."  It was noted that the Veteran has a history of a herniated disc in his neck.  

In his June 2009 claim, the Veteran reported that he "sustained an injury to my jaw in 1977 and it is affecting my neck, upper back[,] right should[er] and arm."  

A June 2009 VA medical record notes that the Veteran was seen in the emergency department when he was given a pain shot.  He reported that he was supposed to go to physical therapy for severe neck, back, and shoulder pain, but could barely move.  He described his pain medication use.  He also noted that he had an old injury from a hit in which his jaw was broken in two places.  

A June 2009 VA medical consultation record notes that the Veteran had a history of a jaw fracture in 1977.  It notes that the Veteran has had pain since that injury but that it has been increasing over the past 10 months.  It notes that the Veteran's pain is primarily in his neck, shoulders, arms, and upper back.  It notes that he received oxycodon/hydrocodone from a dentist after a recent dental surgery, and he requested oxycodone at this consultation.  Films showed mild disc space narrowing at C6-7, and it was noted that findings were suggestive of diffuse idiopathic skeletal hyperstenosis (DISH).  

A July 2009 letter from the Veteran's private dentist notes that pain in his jaw radiating down his neck and into his shoulders and back is a classic symptom of TMJ disorder.  

A July 2009 VA medical record notes an impression of "chronic right neck, shoulder, and arm pain with multiple contributing factors including degenerative disc and joint disease of the spine."  He also noted an impression of "[h]yperalgesia to pinprick associated with severe neuropathic pain.  These clinical signs and symptoms are suggestive of a neuritis/ganglionitis."  

An August 2009 VA rheumatology consultation record notes that the Veteran reported pain in his neck, shoulders, and upper back.  He reported that these symptoms started in August 2008 when he underwent a tooth extraction, and that they have worsened since March 2009.  

Following physical examination and review of radiology records, the Veteran was assessed as having DISH.  He was also assessed as having severe muscle spasms in the neck and upper back (predominantly on the right), right trapezius, supraspinatus, and scapular areas, and was also assessed as having cervical radiculopathy.  The physician additionally assessed loss of height, noting that he "[l]ost 3 1/2 inches-osteoporosis?"

A December 2009 VA spine examination report describes the Veteran's symptoms and notes that he is claiming that he has a neck disability that is secondary to a history of a fracture of the left side of the jaw.  The examiner described the in-service jaw injury and noted that the service treatment records do not indicate that the Veteran suffered a neck injury in service.  He also noted that there is no evidence of chronicity from the time of the in-service jaw injury and resulting contusion (or from the point of an in-service low back strain) and separation from service.

Following physical examination and review of available radiology reports, the examiner diagnosed degenerative disc disease of the cervical spine and opined that this disability is not caused by or a result of left jaw fracture or a single contusion noted in 1977.  The examiner's rationale cites a lack of chronicity and no other documented in-service treatment of pertinent complaints.  The examiner also opined that this disability is not a result of claimed TMJ disorder.  He noted that, although literature states that associated pain may radiate to the neck and the shoulder, the Veteran specifically complains of neck and right trapezius pain with clinical findings on examination and x-ray.  

A December 2009 VA joints examination report describes the Veteran's reported symptoms and findings on examination.  Based on the above, the examiner diagnosed right shoulder pain, referred to the cervical spine as well as secondary to a right trapezius strain.  The examiner noted that prior x-rays reveal degenerative joint disease that is not in an area of pain that the Veteran complains about and that there is no tenderness or clinical findings in this area.  He opined that the right shoulder condition was not caused by, or a result of, a left jaw fracture, noting that acromioclavicular joint degenerative joint disease was  not caused by the left jaw fracture and that TMJ disease did not cause right shoulder disability.  

A December 2009 VA examination report describes the Veteran's in-service jaw injury, noting that the left side of the mandible was broken in two places.  It was noted that the Veteran's jaw was set and healed uneventfully.  He did not remember having any problems with his jaw until 2008, when he needed a lot of dental work.  He reported that, at the same time, he began having pain in his neck, back, and shoulders.  

He contends that there is an etiological relationship between the in-service trauma and current neck and back symptoms.  He reported that he presently had little problem chewing and only occasionally has discomfort in his jaw joints when he yawns very widely.  The examiner performed a physical examination and diagnostic testing, and the findings are described in the examination report.  He noted that the Veteran's medical history was positive for intervertebral disc degeneration, cervical radiculopathy, muscle spasm, and loss of several inches of height.  The examiner opined that in-service trauma to the Veteran's jaw has little or no bearing on his current cervical and thoracic spine symptoms.  As a rationale, he noted that the Veteran has full range of motion in his mandible with no discomfort and a well-healed fracture of 32 years. 

At his June 2011 DRO hearing, the Veteran's representative noted that the Veteran's service treatment records reflect that he was treated for his jaw problem.  The Veteran testified that, at the time he broke his jaw, he felt extreme pain in the head, side of his jaw, and neck.  He experiences constant pain in his neck, upper shoulder, and upper back.  He responded "No...no," when asked by his representative if he has ever had any other type of injury to his head, neck, or shoulders.  

In a March 2012 letter to his Senator, the Veteran stated that, in 1977, he suffered "a severe blow to the left side of my face and head, which broke my jaw in 2 places with 2 broken bones in my neck...."

The March 2012 VA elbow and forearm conditions examination report contains a detailed description of the Veteran's pertinent symptoms and of the findings on physical examination.  Based on the above, the examiner opined that the right shoulder and neck disabilities are not caused by or a result of left jaw injury in service.  The rationale was that the left jaw injury was not severe enough to have caused the cervical spine degenerative joint disease, nor is there an anatomic relationship to the left jaw and the right acromioclavicular joint.  The examiner also opined that the right shoulder disability was not caused by or permanently aggravated by the service-connected arm injuries in service.  As a rationale, he cited the lack of documentation of right shoulder complaints in the records and the lack of chronicity subsequent to service.

At his January 2014 Board hearing, the Veteran endorsed his representative's characterization that he "experienced two major traumatic issues or accidents while in service."  He said that the first of these was a football injury that he received in 1974, while the second was an injury that he received while playing basketball in 1977.

With respect to the football injury, the Veteran testified that he got hit very hard and that, when he got home that night, he looked in the mirror and his "chin was all the way over completely to where my right shoulder is and I wind up passing out."  He found out that he "had suffered a severe blow to the back of the head and the side of the jaw, the face," and that his "jaw was broken in two places."  He answered in the affirmative when his representative asked whether he had received a head fracture, a jaw injury, and a right shoulder injury.  He described having fluid leaking from his right ear and that he developed "big balls" on the back of his ear.  He also testified that "when they took x-rays of my neck, x-rays or MRIs, there's x-rays right now that will prove, will show that there's two broken bones in my neck on the right side."  He noted that he has constant neck pain.  He also testified that his neck pain came down into his upper back and that there was a bulge at the base of his neck, and that he experienced neurologic symptoms in his upper extremities.    

With respect to the basketball injury, the Veteran testified that he went out of bounds and to avoid hitting a woman; hit his forearm, hand, and wrist against a wall.  He had continued to have right shoulder and neck pain since the injuries and had been going to doctors ever since the accidents.

At his January 2014 Board hearing, the Veteran testified that, doctors had told him even before they knew about his in-service accidents that he might have had a severe blow to my face or head. 

A March 2014 VA medical consultation record notes that the Veteran reported that his jaw was broken in two places on the left side in 1974.  It stated that he has had experienced problems with mouth pain, sinus, "etc" ever since the injury.  He gradually started noticing back pain/spasms.  A physical examination was performed; radiology reports were reviewed; and options for pain management were discussed.

A January 2015 VA medical record notes that the Veteran recalled having suffered a fracture to the right wrist, hand, forearm, elbow, and jaw during service.  A detailed examination was conducted that revealed, in pertinent part, "hyperalgesia to pinprick over the skin of the right lower neck and shoulder area."  The impression was that the Veteran had a "[h]istory of chronic neck[,] back, and extremity pain with multiple contributing factors, including degenerative disc and joint disease of the spine."  He was also noted to have joint pain in multiple upper and lower extremity joints due to chronic capsulitis/tenosynovitis.  He was also noted to have hyperalgesia to pinprick, which was associated with a mild to moderate chronic sensory neuritis/ganglionitis.

In a May 2015 telephone consultation, a VA physician "explained to Veteran that he doesn't have broken bones [in the neck] there are no fractures [in the] radiology report (7/15/2011) but broken off pieces of his spine, there is a difference between a fracture and broken off pieces."  [Capitalization omitted.]

In June 2015, VA obtained an opinion on the relationship of the neck and right shoulder disabilities to service.  The examiner opined that the Veteran's neck condition was not at least as likely as not due to the in-service head trauma.  His rationale was that the Veteran's injury was relatively minor, and there was no report of neck problems until many years after service.  He opined that the Veteran's right shoulder condition was not at least as likely as not caused by injury playing basketball.  His rationale was that the Veteran's injury was to the distal arm, and there is no evidence to support the incurrence of a shoulder injury at that time.  He also noted that there were no symptoms until many years after the in-service injury.  

In a July 2015 VA medical record, the Veteran's VA physician stated that he was "familiar with [the Veteran] and the chronic pain he suffers from due to his service-connected disabilities."

The November 2015 VA medical opinion notes review of the claim folder.  The examiner opined that the Veteran's current neck disability was less likely than not related to the football injury (head trauma) in service.  For her rationale, the examiner noted that the service treatment records reflected that the Veteran was hit in the left jaw while playing football in 1977 and that the fractured left jaw had resolved, according to the 1981 separation examination.  The fractured left jaw was not medically associated with the cervical spine degenerative disc disease/degenerative joint disease, cervical spine DISH syndrome/Forestier's disease.  She noted that there were no complaints of or treatment for a chronic cervical spine condition during service.  A 1977 X-ray of the cervical spine was normal, with no evidence of injury.  

The November 2015 VA examiner also opined that the Veteran's right shoulder degenerative joint disease, which appears on a 2009 x-ray, was less likely as not related to his basketball injury (right hand trauma) during service.  Her rationale was that service treatment records and medical records do not document complaints of right shoulder symptoms or injury.  She noted that neither the right hand nor the right forearm articulates with the right shoulder.  Therefore, there is no known cause and effect associated with the right shoulder and the right hand and/or right forearm.  

In a May 2016 letter, the Veteran's VA physician provided an opinion with respect to the etiology of the Veteran's neck/upper back and right shoulder disabilities.  The physician noted review of the claims file and described the in-service football and basketball injuries.  With respect to the football injury, he noted, in relevant part, that the Veteran was "struck ... in the jaw, fracturing your jaw in 2 places as well as two bones in your neck."  The physician noted that "[t]he severe damage to your neck has led to post-traumatic arthritis with spinal stenosis and large osteophytes.  You also as a result have a spinal condition affecting your entire [spine] called DISH."  He opined that, "[a]s DISH is very rare in African-Americans, this must be the cause."  He also noted severe spinal arthritis in the Veteran's thoracic spine.  With respect to the basketball injury, the physician noted that the Veteran "hit the wall of the GYM full force, fracturing two fingers, the wrist, and the elbow of your dominant arm....  [Y]ou are limited in the use of the right upper extremity.  The shoulder has dislocated at least once."  

Based on the above, the Board finds that entitlement to service connection for disabilities of the neck/upper back and the right shoulder is not warranted.  

In reaching the above conclusion, the Board finds that service connection must be denied on a direct basis due to a lack of credible, probative evidence of in-service injuries to the neck/upper back and right shoulder.  As described above, the Veteran has made many statements subsequent to service in which he has reported that he injured his neck/upper back in a football injury and that he injured his right shoulder in a basketball injury.  These statements, however, are inconsistent with, and are therefore not supported by, the evidence contained in the service treatment records themselves.  

Service treatment records reflect that the Veteran was, in fact, injured while playing basketball in March 1974 and while playing football in October 1977.  The March 1974 injury did result in injury to the right wrist and forearm, for which service connection has already been granted.  Likewise, the Board notes that the October 1977 injury did result in injury to the jaw.  

However, contrary to multiple assertions that have been made by the Veteran in the course of this appeal, the Veteran did not injure his right shoulder or his neck/upper back in either of these accidents.  Service treatment records reflect that the Veteran did receive medical treatment at the times of the accidents and that he sought follow-up treatment multiple times during service.  These records contain multiple detailed descriptions of the basketball and football injuries, as well as of other injuries the Veteran incurred during service.  None of these records indicates that the Veteran's neck/upper back or right shoulder was injured at the time.  Specifically, none of these records indicates that the Veteran reported having right shoulder or upper back/neck symptoms, and there are no medical findings indicating any such concerns.  In fact, x-rays encompassing the cervical spine that were taken at the time of the jaw injury reflect that the Veteran's cervical spine was normal.  In addition, while one record that was generated in connection with the football injury does reference a "neck," it is clearly referencing the neck of the radius proximal of the forearm, not the Veteran's cervical spine.

The Board considers it reasonable to assume that, had the Veteran experienced pain or other symptoms in his right shoulder or neck/upper back at the time of either of these accidents, he would have reported these symptoms at least once in the course of receiving treatment for symptoms that have arisen from these accidents.  See AZ v. Shinseki, 731 F.3d 1303, 1315-17 (2013) (the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  None of the extensive service treatment records mention complaints or findings related to the neck, upper back, or right shoulder.

In addition, at an October 2002 consultation for neck pain that was radiating down into his right shoulder and arm, the Veteran reported that a 1980s motor vehicle accident in which he was rear-ended was his only instance of having suffered a trauma that implicated his neck and right shoulder.  The Veteran's service treatment records do not indicate that he was in a motor vehicle accident prior to his January 1981 separation from service, and at no point has he claimed to have suffered a motor vehicle accident in service.  In addition, at his June 2011 DRO hearing, the Veteran expressly denied having ever had any type of injury to his head, neck, or shoulders other than the in-service basketball and football injuries.  It is reasonable to conclude that, had the Veteran injured his neck/upper back and/or right shoulder in service, he would have mentioned this history when seeking treatment for neck pain radiating into his right shoulder and arm, as this information would be directly pertinent to obtaining effective treatment.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

More broadly, the Veteran's post-service statements are inconsistent with respect to when and under what circumstances he first noticed his neck/upper back and right shoulder symptoms.  For example, he testified at his January 2014 hearing that he had noticed the injury to his neck at the time of his football injury and had noticed the injury to his right shoulder at the time of his basketball injury, and that he has continued to have right shoulder and neck pain ever since these injuries.  However, at an August 2009 VA rheumatology consultation, he reported that pain in his neck, shoulders, and upper back started when he underwent a tooth extraction in August 2008 and had worsened since March 2009.  Given that there is so much contradictory evidence of onset, the Board cannot accept as credible the Veteran's lay assertions of an in-service onset of neck/upper back or right shoulder symptoms.  

In connection with this claim, the Veteran has reported on multiple occasions that he suffered two broken bones in his neck as a result of this injury.  However, this assertion is unsupported by the service treatment records, and no medical evidence that has been submitted following the Veteran's separation from service suggests that any such injury occurred in service.  In fact, X-rays that were taken shortly after the October 1977 injury were negative.  There is no competent medical evidence of record to support the Veteran's assertion that he broke two bones in his neck during service.  It would require medical expertise to say that his injuries resulted in broken neck vertebrae or other bones that were not observable to a lay person.

The Board acknowledges the May 2016 opinion from the Veteran's VA physician asserting a relationship between the Veteran's neck/upper back and right shoulder disabilities and service.  The physician is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  This opinion is not probative to the question at hand, however; as the physician has presented no rationale for concluding that the Veteran did, in fact, suffer a neck/upper back or right shoulder injury in service.  Rather, his opinion is based on the refuted assumption that the Veteran suffered injuries to the neck/upper back and right shoulder in service.  Therefore, this opinion must be rejected by the Board as not supported by the evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).

On the other hand, there are multiple opinions of record that find the Veteran's neck/upper back and right shoulder disabilities are not at least as likely as not related to service, to include as due directly to an in-service injury.  These opinions are highly probative to the case at hand, as they were prepared by individuals who possess the necessary education, training, and skills to provide the requested opinion.  See Cox, supra.  In addition, they are based upon an accurate understanding of the facts of the Veteran's case, including the observation that that the service treatment records do not note evidence of neck/upper back or right shoulder complaints in service.  These opinions are supported by a rationale that contemplates both the facts of the Veteran's case and pertinent medical principles.  For these reasons, the Board finds that the evidence that weighs against the claim is more probative than the evidence in favor of the claim.  Accordingly, service connection on a direct basis must be denied.

The Board has also considered whether service connection may be granted on a presumptive basis for a chronic disability, such as arthritis.  The March 2013 VA examination report notes that the Veteran has been diagnosed with degenerative joint disease of the cervical spine, while the November 2015 VA medical opinion notes that the Veteran has been diagnosed with degenerative joint disease of the right shoulder.  The Board will therefore consider whether presumptive service connection is warranted.

As noted above, service connection may be granted on a presumptive basis when a chronic disease is shown in service or within one year of separation from service.  In the case at hand, arthritis of the cervical spine, thoracic spine, or right shoulder was not "shown in service" or during the presumptive period.  That is, there was no reliable diagnosis of arthritis while the Veteran was in service or within one year of his separation from service.  Service connection may be granted on a presumptive basis for a chronic condition that is noted during service or within one year of separation from service based on a continuity of symptomatology from the time of manifestation.  

In the case at hand, arthritis of the cervical spine, thoracic spine, or right shoulder was not "noted during service" or during the presumptive period.  In any event, as discussed above, the Board finds that the Veteran's assertions of continuity of symptomatology are inconsistent and noncredible.  In the absence of arthritis of the cervical spine, thoracic spine, or right shoulder during service or within one year of separation from service, and of credible evidence of continuity of symptomatology from service to the present, entitlement to service connection for such disabilities on a presumptive basis must be denied.

The Board has also considered the Veteran's contentions regarding a connection between the his neck/upper back and right shoulder disabilities and the service-connected TMJ disorder; or a relationship between his right shoulder disability and the service-connected disabilities of his right upper extremity.  (The service-connected disabilities of the right upper extremity are a healed fracture of the head of the right fifth metacarpal, degenerative joint disease of the right elbow, and residuals of right wrist trauma.)  

A preponderance of the evidence is against finding a relationship between either of the disabilities at issue and the service connected TMJ or upper right extremity disabilities.  Numerous medical opinions on the secondary service connection question are of record and have been described above.  

The only medical opinion that supports the Veteran's claim of an etiological link between his neck/upper back and right shoulder conditions and service-connected disabilities consists of a July 2009 private dentist's letter noting that his neck and shoulder pain is a classic symptom of TMJ pain radiating from the Veteran's jaw.  

Several medical opinions weigh against finding a link between the Veteran's neck/upper back and right shoulder conditions and service-connected disabilities.  The December 2009 VA spine examiner opined that the neurologic symptoms are not a result of the Veteran's TMJ disorder, as the Veteran specifically complains of neck and right trapezius pain with clinical findings on examination and on x-ray.  The December 2009 VA joints examiner opined that: (1) the right shoulder pain is secondary to a right trapezius strain; (2) the cervical spine pain is referred from the right shoulder; (3) acromioclavicular joint degenerative joint disease is not caused by the left jaw fracture; and (4) TMJ disease does not cause right shoulder disability.  The March 2012 elbow and forearm conditions examiner opined that the right shoulder was not caused by or a result of left jaw injury in service, noting that there is no anatomic relationship to the right acromioclavicular joint.  The November 2015 VA medical opinion states that the fractured left jaw is not medically associated with the Veteran's cervical spine degenerative disc disease/degenerative joint disease, cervical spine DISH syndrome/Forestier's disease.  The November 2015 VA examiner opined that there is no known cause or effect associated with the right shoulder and the right hand and/or forearm, as neither the right hand nor the right forearm articulates with the right shoulder.  

The Board finds that the dentist's letter in support of the Veteran's claim is of limited probative value.  The dentist is professionally qualified to offer an opinion on the matter at issue.  See Cox, supra.  However, while the letter does describe the neck and shoulder pain as a classic symptom of TMJ, the dentist does not offer an opinion as to the likelihood that the neck and right shoulder pain are actually related to the TMJ.  Furthermore, it is not clear from the letter itself whether the neck and shoulder complaints would be considered to be manifestations of a separate diagnosis or whether they are a part of the service-connected TMJ disorder.  Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Moreover, the most probative evidence of record indicates that any pain and/or neurologic symptoms are not etiologically related to the TMJ disorder.  Those opinions were authored by individuals who possess the necessary expertise to opine on the question at hand.  See Cox, supra.  These opinions employ the correct "at least as likely as not" standard.  The December 2009 spine and joints opinions offer alternate explanations for the neck and right shoulder symptoms.  The December 2009 joints, March 2012, and November 2015 opinions explain how at least one of the Veteran's theories of entitlement is not biologically plausible.  For these reasons, the Board finds that the probative, competent medical evidence of record weighs against finding a relationship between the Veteran's neck/upper back and right shoulder disabilities and service.

In short, a preponderance of the evidence is against finding that the Veteran has a neck/upper back or right shoulder disability that was caused or aggravated by service or a service-connected disability.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims of entitlement to service connection for neck/upper back and right shoulder disabilities must be denied.

III.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2016).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced. 

Turning to the evidence of record, a December 2008 VA examination report notes that the Veteran last worked in June 2006 as a cosmetologist.  He had to retrain from the postal service due to a post-service fall injury and, prior to that, right wrist and elbow pain.  When he was working in the postal service and as a cosmetologist, he had increased right wrist and right elbow pain due to the manual dexterity required in these positions, as well as lifting and carrying.  The examiner determined that the right wrist disability has significant effects on the Veteran's occupational activities.  It specifically notes that the Veteran has decreased manual dexterity, problems with lifting and carrying, and pain.  

On his July 2009 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," the Veteran reported that he became too disabled to work in June 2006.  He reported that he is prevented from securing or following any substantially gainful occupation due to a head injury and due to problems with his elbow, wrist, and upper back.  He worked for Great Clips as a hair cutter from March 2004 to June 2006, where he worked 40 hours per week and his highest gross earnings per month were $2000.  He reported that he left his last job because of his disability.

On a November 2009 statement, he reported that he had been unable to work between 1998 and March 2004 due to severe pain.  From 1997 to 1998, he worked 40 hours per week as a mail sorter for a bank and, from May 1985 to 1988, he had worked 40 hours per week as a mail sorter with the postal service.  At both of these jobs, his highest gross earnings per month were $1500.  On his TDIU claim form, he reported that the most he had earned in one year was $42,500 in 2005.  He noted that his highest level of education was the second year of college and that he had no other education or training.  

With respect to the claimed cervical spine disability, the December 2009 VA spine examination report notes that the Veteran would be employable in some physical employment and in the vast majority of sedentary employment.

The December 2009 VA joints examination report notes that the Veteran last worked in cosmetology in 2006 and that he was "[n]o longer working there secondary to this."  It is unclear, however, what "this" was.  It notes that the Veteran had not sought additional employment due to chronic right shoulder pain.  It is noted that he is independent in activities of daily living.  The examiner opined that neither the right wrist nor the right shoulder disability would preclude employment in a physical or sedentary job, in regards to intrinsic deficits or disease processes of the shoulder or the right wrist.  

The Veteran testified at his January 2014 Board hearing that he was right-handed and that, whenever he tried to use his right hand, it became inflamed and swollen and he was in constant pain.  He testified that lifting anything could cause symptoms.  He reported that even activities like writing or typing on a keyboard could be difficult.  He testified that at one point he became a cosmetologist.  However, he was not able to perform that job because the repetitive motion.  Lifting a couple of ounce pair of shears would cause swelling, inflammation, and constant pain.

He also testified that he had trained to be an airfield management specialist when he got out of service, but "was never able to do that job."  He testified that he worked at the post office from 1985 to 1988, where he would sort letters.  He testified that, at this job, he was constantly on light duty and couldn't do manual work.  Even that became difficult, because he couldn't sit all the time.  He reported that he wore a back brace.  He subsequently noted that he had "also been diagnosed with spinal stenosis in the lower back."  His representative noted that the Veteran was currently wearing a heavy support back brace belt, 12 to 14 inches in height to stabilize his upper torso because he does have serious issues with control of his back as well as the upper right extremities."  The Veteran testified that "between the sitting and the repetitive motion of using my hands, [it] is like I would almost [be] incapable of doing anything."  He testified that he completed one year of college, where he "was studying to try business management."

The November 2015 VA examiner opined that it is at least as likely as not that the Veteran can secure and maintain a substantially gainful occupation by reason of his service-connected disabilities.  It notes that the Veteran is service-connected for a healed fracture of the head of the right metacarpal; right elbow degenerative joint disease; residuals of trauma to the right wrist; TMJ disorder; a one-inch scar on the posterior of the left hand; and pseudofolliculitis barbae.  The examiner's rationale was that the Veteran has had these disabilities since 1981 and he was able to work as a laborer until 2006.  She noted that the service-connected conditions are stable.  She noted that the Veteran had one year of college and last worked in May 2006 as a laborer.

The May 2016 letter from the Veteran's VA physician notes that the Veteran stopped driving in 2006 and had to retire from his job at the post office because of a lack of range of motion in his spine, as well as his use of pain medication and muscle relaxers.  He opined that, due to the neck and right shoulder disabilities, the Veteran is "now 100% permanently and totally disabled and unemployable."  

On his June 2016 VA Form 21-8940, the Veteran reported that he became too disabled to work in June 2006.  He reported that he is prevented from securing or following any substantially gainful occupation because of severe damage to the neck and jaw; DISH; and severe sleep apnea.  With respect to the DISH diagnosis, the Veteran noted that he has extremely limited mobility, is aided by a cane, and has limited upper right mobility.  With respect to the sleep apnea diagnosis, the Veteran noted that he is in constant use of a CPAP machine.  In terms of past employment, he reported that he worked 32 hours per week for Great Clips from 2002 to 2006 and that he worked 40 hours per week for Sheer Illusions from 1997 to 2002.  His highest gross earnings per month were $1504 at Great Clips and $1880 and Sheer Illusions.  He reported that the most he had earned in one year was $43,000, which he had earned in 1990 as a postal clerk.

The Veteran has been in receipt of a 30 percent rating for the entire period that is contemplated by this appeal.  Specifically, the Veteran has a 10 percent rating for healed fracture, head, right fifth metacarpal; a 10 percent rating for degenerative joint disease of the right elbow; a 10 percent rating for residuals of trauma to the right wrist; a 10 percent rating for TMJ disorder; a 0 percent rating for a scar on the posterior of the left hand; and a 0 percent rating for pseudofolliculitis barbae.

The Veteran's combined 30 percent rating does not meet the percentage requirements for a TDIU.  38 C.F.R. § 4.16(a).  The Board will therefore consider whether the Veteran's claim should be submitted for extraschedular consideration.  38 C.F.R. § 4.16(b).

Based on the above, the Board finds that the competent and probative evidence of record reflects that the Veteran is not unable to secure and follow substantially gainful employment due solely to service-connected disabilities.  The above evidence reflects that the Veteran stopped working in June 2006, when he had been working as a cosmetologist.  

The Board notes that the Veteran has not actually indicated that he is unable to secure and follow substantially gainful employment due solely to the six service-connected disabilities listed above.  Rather, the Veteran has alleged an inability to work due to a combination of service-connected and nonservice-connected disabilities.  Because the Veteran has not been service-connected for any disabilities other than the six that are listed above, impairment caused by any disability other than these six may not be considered.  

The record reflects that, in combination with the service-connected disabilities, the Veteran has claimed that impairment caused by nonservice-connected disabilities of the right shoulder, neck, upper back, lower back have rendered him unable to secure or follow a substantially gainful occupation.  At no point in this appeal has the Veteran attributed his reported unemployability solely to service-connected disabilities.  The Board notes that impairment caused by nonservice-connected disabilities may not be considered when determining the functional impact that the Veteran's disabilities have on his employment in a TDIU claim.  Therefore, none of the effects from the nonservice-connected disabilities may be considered when determining whether referral for extraschedular TDIU consideration is warranted.  

There is no indication that the Veteran's left hand scar has caused any impairment in the use of his left hand.  This determination is consistent with the 0 percent rating that has been assigned for the left hand scar, a rating that indicates the Veteran's left hand scar is not painful and does not cause functional impairment.  Nor is there any indication that the left hand scar combines with another of the Veteran's service-connected disabilities to cause additional impairment.  Therefore, the Board concludes that the Veteran's left hand scar does not impair his ability to secure and follow a substantially gainful occupation.  

Likewise, there is no indication that the Veteran's pseudofolliculitis barbae has caused any impairment in his ability to perform any occupational functions.  This determination is consistent with the 0 percent rating that has been assigned for this disability.  Nor is there any indication that the pseudofolliculitis barbae combines with another of the Veteran's service-connected disabilities to cause additional impairment.  Therefore, the Board concludes that the Veteran's pseudofolliculitis barbae does not impair the Veteran's ability to secure and follow a substantially gainful occupation.  

The remaining service-connected disabilities, each evaluated as 10 percent disabling, affect the Veteran's upper right extremity and TMJ.  Specifically, the Veteran is service connected for disabilities of the right hand (healed fracture of the head of the right fifth metacarpal), right wrist (residuals of trauma), right elbow (degenerative joint disease) and TMJ.  

The Veteran has reported in his testimony and reports to medical examiners that he is unable to perform repetitive motion with his right hand.  He has suggested that he would be unable to perform a job requiring him to write or type on a keyboard because of the repetitive motion.  He has also suggested that he would be unable to perform a job that required lifting or carrying objects, even if they were not heavy.  

While the Veteran's hand, wrist, and elbow disabilities do impair his ability to work, these disabilities, along with his TMJ disorder, do not render him unable to secure and follow a substantially gainful occupation.  The December 2009 VA joints examiner, for example, found that intrinsic deficient of the right wrist disability did not preclude physical or sedentary employment.  In addition, the November 2015 VA examiner opined that it was at least as likely as not that the Veteran could secure and maintain a substantially gainful occupation notwithstanding his service-connected disabilities, noting that the Veteran had been able to work for many years with these disabilities and that these disabilities had been stable since 1981.  

A key contention concerning his inability to perform his former job in the postal service is that his back disability rendered him unable to perform work that required constant sitting.  On his July 2009 claim form, he attributed his unemployability to combination of disabilities, including a nonservice-connected upper back problems.  On his June 2016 claim form, he attributed his unemployability to a combination of disabilities, including nonservice-connected DISH and sleep apnea.  In short, the Veteran does not contend, and the evidence does not indicate, that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities alone.
 
Rather, he expressly includes his spine, right shoulder, and head injury residual disabilities as part of his TDIU claim.  Because it has been determined that service connection for such disabilities is not warranted, it cannot consider the impairment caused by such disabilities as part of the TDIU claim.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a TDIU is not warranted.


ORDER

Entitlement to service connection for a neck/upper back disability, to include as secondary to service-connected TMJ disorder, is denied.

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected TMJ disorder and service-connected disabilities of the right upper extremity, is denied.

Entitlement to a TDIU is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


